Title: From Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 30 April 1802
From: Jefferson, Thomas
To: Nemours, Pierre Samuel Du Pont de


            Dear Sir
              Washington Apr. 30. 1802.
            Your’s of the 24th. has been recieved; and the most important object of it anticipated by mine of the 25th. the rest of it I will now answer mot à mot. you may give assurance of our religious & rigorous neutrality, without the smallest partiality to the one or the other nation, should the war be rekindled. you may say that our supplies will be free and abundant to both parties, they paying for them to the satisfaction of the merchants. the vexations & spoliations on our commerce in the W. Indies, and the capricious conduct of the government of France previous to the summer of 1798. has effaced much of the sentiments of gratitude entertained here towards them: with some entirely; but with the great portion of our people there is still a sensible affection for that nation.—Louisiana we do not want. the island of New Orleans & Florida are desireable for the sake of peace; but it must be a very moderate sum of money indeed which we could give for them. we are poor, in debt & anxious to get out of debt, and a great portion of those who would be assessed for the price, would feel no interest in the purchase; in which case it is against our principles to call on them for money. the Floridas are a mere slip of barren sand, not above 20. or 30. miles wide in most places & 500. miles long.— the commerce of St. Domingo is very interesting to us, and very necessary to the prosperity of that colony. but it is also most essential that it be carried on according to rules rigorously observed and not liable to be violated by the arbitrary and ignorant conduct of officers there. nothing was ever worse judged than their late conduct there. Villaret-Joyeuse was properly sensible of this, and explained it with so much moderation and good sense as produced a disposition to acquiesce in it. Le-Clerc is a good souldier, but used to carry every thing by force he appears neither to respect nor to consider the character of the nation with whom he seems to disregard a collision. he listens without judgment to the tales of those who wish to make mischief between us, and acts inconsiderately in consequence of it.— with respect to La Fayette you know my heart is with him: but my situation disarms me from every degree of activity in his favor. Congress, by the constitution, can give nothing. that power remains wholly with the separate states. Congress can only indemnify; to do which they cover themselves under the authority given them by the constitution of paying the debts of the US. it will readily occur to you too that his claims would not be recieved by the present persons in power, two thirds of whom were too young to be witnesses of the services of Fayette, with the same partiality and enthusiasm as they would have been by those who were witnesses & fellow labourers with him. you know how sacredly we regard our civil authority, & especially that of the legislature. his endeavor to march his army to Paris to controul the legislature of that country made a deep & unfavourable impression on many here, who have never known the circumstances inducing that attempt, nor been able, from a personal knowlege of the purity of his views, to satisfy themselves they must have been such as to justify him.—I wrote to the Governor of Virginia proposing to him to engage the state to take Franklin’s bust, but it cannot be done but with consent of the legislature of the state, which will not meet till December. he will then propose it. I wrote also on the subject of the balance still due to Houdon for the Statue of Genl. Washington. he has authorised me to settle that myself, and will immediately pay any sum I award on it. I cannot do it but by recurring to papers which are at Monticello. I set out for that place on the 6th. of the coming month (next Thursday) shall return here by the last day of the same month, and will then immediately settle it and have the money paid to any person you will be so good as to indicate in a line to be left for me before you go. I shall always be happy to be useful to your sons for their own merits as well as yours. present to Made. Dupont the assurances of my high esteem & respect, and accept yourself those of my affectionate attachment: and once more Adieu.
            Th: Jefferson
          